DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Strickland on 01 July 2021.

The application has been amended as follows: 
IN THE CLAIMS
Please amend all instances of “exit to the bypass duct” to --exit of the bypass duct-- in claim 1 l.11, claim 2 l.2, claim 3 l.2, claim 4 ll.2 and 4-5, claim 5 ll.2 and 4-5, claim 6 ll.2 and 4-5, and claim 27 l.2. 
Please amend “exit to a bypass duct” to --exit of a bypass duct-- in claim 20 l.14.
Please amend “fan, D,” and “ratio L/D” in claim 11 ll.6-8 to --fan, -                    
                        ϕ
                    
                fan,-- and --ratio L/                    
                        ϕ
                    
                fan--.
Please amend “contribution to the Effective Perceived Noise Level” and “contribution to the EPNL” in claim 14 ll.3 and 5 to --a contribution to the Effective Perceived Noise Level-- and --a contribution to the EPNL--.
Please amend “a runway centre line” in claim 20 ll.16 to --a centre line of the runway--.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Claims 1 and 20, the prior art of record does not teach in combination with the other limitations of the independent claim: “                        
                            2.0
                            ×
                            
                                
                                    10
                                
                                
                                    6
                                
                            
                            ≤
                            L
                            S
                            S
                            ≤
                            2.9
                            ×
                            
                                
                                    10
                                
                                
                                    6
                                
                            
                             
                            m
                            .
                            r
                            p
                            m
                        
                    ”. 
Note, the most recent amendments address 112 issues, which were the only remaining issues in Office Actions mailed 08 March 2021 and 29 September 2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Note
Email correspondence was sent from Attorney to Examiner on 01 July 2021 to address potential 112b issues in Claims 14 and 23 regarding the definitions of "fan noise" and "jet noise" (see attached). The NPL provided by Applicant, in addition to further search and consideration of other NPL by Examiner (e.g., Rolls Royce, The Jet Engine, 2005, 5th edition, Chapter 1.4, pp.58-64), establish the recitations as terms of art referring to noise generated at the fan (i.e., due to fan blade rotation) and noise due to mixing of exhaust gases, respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        



/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741